Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 
FROATS, THOMAS 
66609 (Attorney)          720-888-3530 


on 8-11-2021.

The application has been amended as follows: 
19.	(Currently Amended) The system of claim [[19]] 18, wherein the at least one identified device utilizes the information associated with the at least one media content to identify the at least one media content that was streaming at the media player at a point in time when the error began influencing streaming of the media content stream.


Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: 

    Claims 1 - 8, 10 - 16, 18, 19 are pending.  
    Claims 1, 12 are allowed based on the following:

        The prior art of record considered individually or in combination, fails to fairly show or suggest wherein streaming a media content stream, wherein detecting an error associated with the network and influencing streaming of the media content stream, and wherein sending a notification to a user device, a service provider device, and/or a content provider device, such that the notification comprises information associated with the designated network error and additionally information associated with the media content stream, and wherein determining whether the error is influencing the streaming of the media content stream, and based on the determination that the error is influencing streaming of the media content stream, identifying one or more additional user devices that are available to stream the media content stream, and displaying for selection at the media player a listing of the set of identified user devices available to stream the media content stream, in addition to the other limitations in the specific manner as recited in claims 1 - 8, 10 - 16, 18, 19.  
  
     Claims 2 - 8, 10, 11 are allowed due to allowed base claim 1.  
Claims 13 - 16, 18, 19 are allowed due to allowed base claim 12.  


          Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 


/KYUNG H SHIN/                                                                                                           8-11-2021Primary Examiner, Art Unit 2443